DETAILED ACTION
Applicant is advised that the Notice of Allowance mailed 1/7/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 1, 3, 4, 7-9, 11-13, 15, 19-25, 29 and 74-76 considered unpatentable for the reasons indicated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended, cancelled or newly added since the claim set filed 12/2/2021 (prior to allowance).  Accordingly, claims 1, 3, 4, 7-9, 11-13, 15, 19-25, 29 and 74-76 remain pending in the application and are currently under examination.


New Objections/Rejections
	In light of the IDS submitted 1/21/2022, the following rejections have been newly added:
Claim Objections
Claim 4 is objected to because of the following informalities:  “Central Nervous System” at line 6 should be lowercase (e.g., central nervous system).  
Claim 9 is objected to because of the following informalities:  the word “in” is missing between “defined” and “claim 1” in the 1st line of the claim.  
Claim 75 is objected to because of the following informalities:  for improved clarity, it is suggested that “the bioactive bacteriophages in” is inserted between “wherein” and “the bactericide layer” in the 1st line of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 8, 11, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Immobilization of Active Bacteriophages on Polyhydroxyalkanoate Surfaces, ACS Appl Mater Interfaces, 2015 Nov 2; 8(2): 1128-38; hereinafter as “Wang”) in view of Hossainy et al. (US 2006/0147412 A1, Jul. 6, 2006, hereafter as “Hossainy”).
	The instant invention is drawn to a medical device, the medical device comprising: a substrate defining a surface; a plasma polymer layer bound to and coating the surface; and a bactericide layer bound to the plasma polymer layer, the plasma polymers layer being between the substrate and the bactericide layer; wherein the bactericide layer includes bioactive bacteriophages.
	Regarding instant claim 1, Wang teaches attaching bacteriophages onto polyhydroxyalkanoate (PHA) surfaces via a plasma treatment such that a plasma polymer layer is bound to and coating the surface and bacteriophages are bound to the plasma polymer layer (abstract).  It is noted that said bacteriophages are viruses that attack bacteria (i.e., bactericidal) (pg. 1128, left col, 2nd para.).  Wang also teaches that such surface treatments could be used in a variety of applications including biomedical applications (pg. 1128, left col, 1st para.).
	Wang is silent to a medical device.
	Hossainy teaches medical devices comprising a PHA coating (abstract).
The references are drawn to surfaces comprising PHA, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a medical device in the invention of Wang as suggested by Hossainy with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches attaching bacteriophages to PHA surfaces for biomedical purposes and Hossainy specifically teaches PHA surfaces are suitable for medical devices.  One of ordinary skill in the art would have reasonably expected a medical device comprising a bactericidal PHA coating having bacteriophages attached thereto.
Regarding instant claim 4, Wang is silent to the claimed bioactive agents (e.g., antibiotics, anti-inflammatory agents, etc.) that are further included in the bactericide layer.
Hossainy teaches that the PHA coating can include bioactive agents including anti-inflammatories, antibiotics, antithrombins, ([0009], [0014] and [0058]).
It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a bioactive agent such as an antibiotic, anti-inflammatory, or antithrombin agent in the invention of Wang as suggested by Hossainy with a reasonable expectation of success because said agents would effectively impart an additional therapeutic function of treating tissue locally as desired once the medical device is implanted.
Regarding instant claims 7 and 8, Wang is silent to the claimed medical device substrates (e.g., a polymer, titanium, stainless steel, tantalum, nickel-titanium, magnesium, cobalt chrome, etc.).
Hossainy teaches that medical devices can be comprised of a polymer or a metal (or an alloy thereof) including stainless steel, tantalum, nickel-titanium, gold, magnesium, titanium, cobalt-chromium alloys ([0018]).
It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a medical device substrate material such as a polymer, titanium, stainless steel, etc. in the invention of Wang as suggested by Hossainy with a reasonable expectation of success because Hossainy teaches that said substrates are suitable medical device materials to be utilized in combination with a PHA coating.  The selection of a known material based on its suitability for its intended is considered prima facie obvious (MPEP 2144.07).
Regarding instant claim 11, Wang teaches that the bacteriophages are covalently bound to the plasma polymer layer (pg. 1129, left col. 1st full para.; pg. 1130, section 2.7.2).
Regarding instant claim 13, Wang teaches that the bacteriophages are covalently bonded, via the primary amines of their surface proteins (coating material), to carboxyl groups on the surface of plasma-treated films (pg. 1130, section 2.7.2).
Regarding instant claim 29, Wang is silent to the medical devices claimed (e.g., orthopedic implant, a stent, a catheter, a defibrillator).
Hossainy teaches the particular medical device, a stent ([0005] and [0016]).
It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular medical device, a stent, in the invention of Wang as suggested by Hossainy with a reasonable expectation of success because Hossainy teaches that said stent is a suitable medical device utilized in combination with a non-fouling PHA coating ([0005]).  The selection of a known material based on its suitability for its intended is considered prima facie obvious (MPEP 2144.07).
	Thus, the combined teachings of Wang and Hossainy render the instant claims prima facie obvious.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Immobilization of Active Bacteriophages on Polyhydroxyalkanoate Surfaces, ACS Appl Mater Interfaces, 2015 Nov 2; 8(2): 1128-38; hereinafter as “Wang”) in view of Hossainy et al. (US 2006/0147412 A1, Jul. 6, 2006, hereafter as “Hossainy”), as applied to claim 1 above, and further in view of Kokai-Kun et al. (US 2003/0215433 A1, Nov. 20, 2003, hereinafter as “Kokai-Kun”).
	The instant invention is described above. 
Wang and Hossainy teach the elements discussed above.
Wang and Hossainy are silent to the claimed bacteriophage related products (e.g., lysostaphins) (instant claim 3) and the bacteriophage related products are covalently bound to the plasma polymer layer (instant claim 12).
Kokai-Kun teaches medical devices comprising an antibacterial enzyme (i.e., lysostaphin) coating (abstract; [0019]-[0020], [0032]; Example 3).  Kokai-Kun further teaches that the lysostaphin can be covalently attached to a polymer surface/coating ([0031] [0056]; claim 57).
All of the references are drawn to anti-fouling/antibacterial coated surfaces; thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a bacteriophage related product such as lysostaphins in the invention of Wang/Hossainy as suggested by Kokai-Kun with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Kokai-Kun teaches that incorporating a lysostaphin into a medical device coating effectively inhibits bacterial growth and it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06 (I)).
It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include covalently bound bacteriophage related products such as lysostaphins in the invention of Wang/Hossainy as suggested by Kokai-Kun with a reasonable expectation of success because Kokai-Kun teaches that covalent attachment allows for retention of the lysostaphin enabling extended antibacterial activity at the surface of the medical device. ([0031]).  
	Thus, the combined teachings of Wang, Hossainy and Kokai-Kun render the instant claims prima facie obvious.

Claims 9 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Immobilization of Active Bacteriophages on Polyhydroxyalkanoate Surfaces, ACS Appl Mater Interfaces, 2015 Nov 2; 8(2): 1128-38; hereinafter as “Wang”) in view of Hossainy et al. (US 2006/0147412 A1, Jul. 6, 2006, hereafter as “Hossainy”), as applied to claim 1 above, and further in view of Bilek et al. (US 2010/0227372 A1, Sep. 9, 2010, hereafter as “Bilek”).
The instant invention is described above. 
Wang and Hossainy teach the elements discussed above.  
Wang and Hossainy are silent to the plasma polymer layer having a thickness of 10-1000 nm (instant claim 9) or 100-500 nm (instant claim 74).
Bilek teaches functionalized surfaces utilizing a plasma polymer layer to covalently bind biological molecules to said surfaces (abstract).  Bilek also teaches that said functionalized surfaces include implantable devices ([0073]).  Bilek further teaches that the plasma polymer layer has a thickness of from about 0.3 nm to about 1000 nm, from about 3 nm to about 500 nm, 300 nm or 100 nm or from about 10 nm to about 30 nm ([0081]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the plasma polymer layer by way of routine experimentation in the invention of Wang/Hossainy as suggested by Bilek with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Bilek teaches plasma polymer layer thicknesses of from about 0.3 nm to about 1000 nm, from about 3 nm to about 500 nm, 300 nm or 100 nm and from about 10 nm to about 30 nm as being suitable to covalently bind biological molecules.  MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Furthermore, it is the normal desire of scientists or artisans to improve upon what is already generally known and determine where in a disclosed set of ranges is the optimum values (MPEP 2144.05).
Thus, the combined teachings of Wang, Hossainy and Bilek render the instant claims prima facie obvious.

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Immobilization of Active Bacteriophages on Polyhydroxyalkanoate Surfaces, ACS Appl Mater Interfaces, 2015 Nov 2; 8(2): 1128-38; hereinafter as “Wang”) in view of Hossainy et al. (US 2006/0147412 A1, Jul. 6, 2006, hereafter as “Hossainy”), as applied to claim 1 above, and further in view of Katsarava et al. (US 2016/0375139 A1, Dec. 29, 2016, hereinafter as “Katsarava”).
	The instant invention is described above. 
Wang and Hossainy teach the elements discussed above.  Wang also teaches that the oxygen plasma treatment can be adapted to treat other polymeric substances (pg. 1136, section 4).
Wang and Hossainy are silent to the bioactive bacteriophages being dispersed in a coating material (instant claim 15) and the coating material is a block copolymer (instant claim 23).
	Katsarava teaches implantable devices comprising polymeric compositions comprising at least one bacteriophage (abstract; [0329]).  Katsarava teaches that the bacteriophages are dispersed, mixed, dissolved, homogenized, or covalently bonded in a composition comprising an amino acid based polymer ([0023]).  Katsarava also teaches block copolymers are suitable for the polymeric composition ([0069], [0077], [0083] and [0091]).
All of the references are drawn to anti-fouling/antibacterial compositions for use in biomedical applications; thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a bacteriophage dispersed in the coating composition in the invention of Wang/Hossainy as suggested by Katsarava with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Katsarava teaches that bacteriophages can be incorporated into a polymeric composition such as block copolymer composition by dispersing or covalently bonding said bacteriophages to said polymeric composition.  The prior art recognized that bacteriophages could be dispersed or covalently bonded to polymeric compositions, thus, a skilled artisan would have reasonably expected dispersing and/or covalently bonding bacteriophages in/to a polymer (e.g., a block co-polymer) coating composition would have provided an antibacterial composition suitable for use on an implantable device.     
Thus, the combined teachings of Wang, Hossainy and Katsarava render the instant claims prima facie obvious.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Immobilization of Active Bacteriophages on Polyhydroxyalkanoate Surfaces, ACS Appl Mater Interfaces, 2015 Nov 2; 8(2): 1128-38; hereinafter as “Wang”) in view of Hossainy et al. (US 2006/0147412 A1, Jul. 6, 2006, hereafter as “Hossainy”), as applied to claims 1 and 11 above, and further in view of Ferullo et al. (US 2019/0167736 A1, Jul. 23, 2015, hereinafter as “Ferullo”) and Kelly et al. (US 2004/0146490 A1, Jul. 29, 2004, hereafter as “Kelly”).
	The instant invention is described above. 
Wang and Hossainy teach the elements discussed above.  
Wang and Hossainy are silent to the bactericide layer comprising a combination of podoviridae and myoviridae.
Ferullo teaches compositions comprising bacteriophages, specifically podoviridae, for the treatment of Staphylococcus aureus infections, specifically prosthetic joint (implant) infections ([0002], [0013], [0022] and [0068]).
Kelly teaches a novel bactericide prepared with one or more isolated and purified bacteriophages from the species myoviridae for disinfecting or sterilizing anything to be protected against infection with pathogenic bacteria, specifically, Staphylococcus aureus, including surgical implant and medical devices (abstract; [0011]).  Kelly teaches that the bactericides can be incorporated into coatings for surgical implants ([0027]).
All of the references are drawn to anti-fouling/antibacterial compositions for use in biomedical applications; thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include podoviridae and myoviridae in the bactericide layer in the invention of Wang/Hossainy as suggested by Ferullo and Kelly with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ferullo and Kelly both teach the particular bacteriophages, podoviridae and myoviridae, are effective in inhibiting the particular bacteria, Staphylococcus aureus and it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06 (I)).
Thus, the combined teachings of Wang, Hossainy, Ferullo and Kelly render the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 7-9, 11-13, 15, 19-25, 29 and 74-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/581,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the copending claims are substantially overlapping.
The instant claims are described above.
The copending claims are drawn to a method for coating a surface of a substrate of a medical device with a bactericide layer, the method comprising: exposing the surface to a plasma to form a plasma polymer layer bound to the surface; and biding the bactericide layer to the plasma polymer layer; wherein the bactericide layer includes bioactive bacteriophages.
While the instant claims are drawn to a medical device and the copending claims are drawn to a method of coating a medical device, the method of the copending application necessarily results in the medical device of the instant application.  Accordingly, the instant claims are not patentably distinct from the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617